Applicant's election without traverse of Group I, claims 18-25, is acknowledged.  Claims 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claims 18-25 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for independent claim 18’s electrically insulating layer comprising a stack of dielectric layers and metal layers, does not reasonably provide enablement for independent claim 18’s electrically insulating layer comprising a stack of dielectric layers “and/or” metal layers (i.e., an electrically insulating layer comprising a stack of only metal layers).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  Claims 19-25 depend on claim 18 and are thus similarly rejected.  Independent claim 18’s “and/or” should be changed to “and”.

Claims 18, 19 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (United States Patent Application Publication 2008/0050887, cited in the Information Disclosure Statement filed on July 11, 2019).  This rejection relies on Chen’s Fig. 4 disclosure in particular (the next rejection relies on Chen’s Fig. 5 disclosure in particular).
As to independent claim 18, Chen discloses a substrate for a front side type imager (see the entire reference, including the Fig. 4 disclosure), comprising:  a 
As to dependent claim 19, a thickness of Chen’s electrically insulating layer 22 is between 10 nm and 500 nm (Chen discloses that Fig. 1’s insulating layer 14 is 1 nm to 1000 nm (page 3, paragraph [0041]), and Fig. 4’s electrically insulating layer 22 is a substitute for Fig. 1’s layer 14 (page 4, paragraph [0053])).
As to dependent claim 23, the germanium content of Chen’s active layer 18 is less than or equal to 10% (paragraph [0047] bridging columns 3 and 4).
As to dependent claim 24, the thickness of Chen’s active layer is less than a critical thickness of the silicon-germanium layer defined as being a thickness beyond which silicon-germanium relaxation takes place (page 2, paragraph [0021]).
As to dependent claim 25, Chen discloses a front-side imager, comprising: a substrate according to claim 18; and a matrix array of photodiodes in the active layer of the substrate (page 4, paragraph [0056]).


s 18-20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (United States Patent Application Publication 2008/0050887, cited in the Information Disclosure Statement filed on July 11, 2019).  This rejection relies on Chen’s Fig. 5 disclosure in particular.
As to independent claim 18, Chen discloses a substrate for a front side type imager (see the entire reference, including the Fig. 5 disclosure), comprising:  a semiconductor support substrate 12; an electrically insulating layer comprising a stack of dielectric and/or metal layers 14b, 28 and 14t, a reflectivity of the stack in a range of wavelengths between 700 nm and 3 pm being greater than a reflectivity of a silicon oxide layer having a thickness equal to that of the stack; a semiconductor active layer 18 comprising silicon-germanium (paragraph [0047] bridging columns 3 and 4); and a silicon layer 16 (Fig. 1 and page 3, paragraph [0044]) between the electrically insulating layer and the semiconductor active layer (Fig. 1’s adhesive layer 16 teaching also applies to the Fig. 5 embodiment).
As to dependent claim 19, a thickness of Chen’s electrically insulating layer is between 10 nm and 500 nm (page 3, paragraph [0041]).
As to dependent claim 20, Chen’s electrically insulating layer comprises at least one metal layer 28 intercalated between a first dielectric layer 14b situated at an interface with the support substrate and a second dielectric layer 14t situated at an interface with the active layer.
As to dependent claim 23, the germanium content of Chen’s active layer 18 is less than or equal to 10% (paragraph [0047] bridging columns 3 and 4).
As to dependent claim 24, the thickness of Chen’s active layer is less than a critical thickness of the silicon-germanium layer defined as being a thickness beyond which silicon-germanium relaxation takes place (page 2, paragraph [0021]).
As to dependent claim 25, Chen discloses a front-side imager, comprising: a substrate according to claim 18; and a matrix array of photodiodes in the active layer of the substrate (page 4, paragraph [0056]).

Claims 21 and 22 would be allowable if rewritten in independent form including all of the limitations of corrected independent claim 18 (see above) and any intervening claims.

United States Patent Application Publication 2020/0127041 is relevant to this application.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814